AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of June 26, 2008 (this "Agreement"), made by Earth Biofuels, Inc., a Delaware corporation ("EBOF"), and each of the undersigned existing Subsidiaries (collectively, the "Existing Subsidiaries") and each other Subsidiary of EBOF hereafter becoming party hereto (together with EBOF and the Existing Subsidiaries, each a "Grantor" and, collectively, the "Grantors"), in favor of Castlerigg Master Investments, Ltd., a company organized under the laws of the British Virgin Islands, in its capacity as collateral agent (in such capacity, the "Collateral Agent") for certain of the holders (each a "Holder" and collectively, the "Holders") of the 2008 Amendment Notes (as defined below). W I T N E S S E T H: WHEREAS, each Holder purchased 8% Senior Convertible Notes (collectively, the "Existing Notes") pursuant to a Securities Purchase Agreement with EBOF, dated as of July 24, 2006 (as amended, restated, supplemented or otherwise modified from time to time, the "Securities Purchase Agreement"); WHEREAS, pursuant to a Guaranty Agreement, dated as of November 13, 2007 (the "Existing Guaranty"), the Existing Subsidiaries jointly and severally guaranteed the payment of the Total Debt (as defined in the Existing Guaranty) to the Holders; WHEREAS, pursuant to a Pledge and Security Agreement, dated as of December 20, 2007 (the "Existing Security Agreement"), EBOF granted to each Holder a perfected security interest in certain assets of EBOF and the stock, equity interests and assets of certain of EBOF's subsidiaries; WHEREAS, in order to pay for expenses due under the Securities Purchase Agreement, EBOF has authorized a new series of senior subordinated secured convertible exchangeable notes of EBOF, in the form attached as Exhibit A to the Exchange Agreement (as defined below) (the "Series B Notes"); WHEREAS, the Collateral Agent desires to enter into an Amendment and Exchange Agreement (the "Exchange Agreement"), with EBOF, pursuant to which, among other things, EBOF and the Collateral Agent shall amend and restate all of the Collateral Agent's Existing Notes for a senior secured convertible exchangeable note in the form attached as Exhibit B to the Exchange Agreement (the "Amended and Restated Notes", and together with the Series B Notes, the "2008 Amendment Notes"); WHEREAS, each of the Lenders have agreed to release certain of the Company's subsidiaries from their respective obligations under the Existing Guaranty and the Existing Security Agreement, pursuant to separate Release, Consent and Waivers (each a "Release Agreement", and collectively, the "Release Agreements") by and among each Lender, the Company, Earth LNG, Inc., Arizona LNG, L.L.C., Fleet Star, Inc., Earth Leasing, Inc. f/k/a Alternative Dual Fuels, Inc. and Applied LNG Technologies USA, L.L.C, effective upon the closing of the transactions contemplated by the Exchange Agreement; WHEREAS, pursuant to the Exchange Agreement, the Existing Subsidiaries will amend and restate the Existing Guaranty in the form attached as Exhibit E to the Exchange Agreement (as amended or modified from time to time in accordance with their terms, the "Amended and Restated Guaranty"), and the Grantors will amend and restate the Existing Security Agreement in this Agreement (as amended or modified from time to time in accordance with their terms) to reaffirm the granting of a security interest in the Existing Security Agreement; WHEREAS, each of the Grantors has determined that the execution, delivery and performance of this Agreement and the Amended and Restated Guaranty directly benefit, and are in the best interest of the Grantors; and NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Holders to enter into the Exchange Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the Holders, as follows: SECTION 1.Definitions. (a)Reference is hereby made to the Exchange Agreement for a statement of the terms thereof.All terms used in this Agreement and the recitals hereto which are defined in the Exchange Agreement or in Articles 8 or 9 of the Uniform Commercial Code (the "UCC") as in effect from time to time in the State of New York, and which are not otherwise defined herein shall have the same meanings herein as set forth therein; provided that terms used herein which are defined in the UCC as in effect in the State of New York on the date hereof shall continue to have the same meaning notwithstanding any replacement or amendment of such statute, except as the Collateral Agent may otherwise determine. (b)The following terms shall have the respective meanings provided for in the UCC:"Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort Claim", "Commodity Account", "Commodity Contracts", "Deposit Account", "Documents", "Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments", "Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Security", "Record", "Security Account", "Software", and "Supporting Obligations". (c)As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and plural forms of such terms: "2008 Amendment Notes" has the meaning set forth in the recitals hereto. "Amended and Restated Guaranty" has the meaning set forth in the recitals hereto. "Business Day" means any day that is not a Saturday, Sunday, or other day on which national banks are authorized or required to close. "Copyright Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensee or licensor and providing for the grant of any right to use or sell any works covered by any copyright (including, without limitation, all Copyright Licenses set forth in Schedule II hereto). "Copyrights" means all domestic and foreign copyrights, whether registered or not, including, without limitation, all copyright rights throughout the universe (whether now or hereafter arising) in any and all media (whether now or hereafter developed), in and to all original works of authorship fixed in any tangible medium of expression, acquired or used by any Grantor (including, without limitation, all copyrights described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Copyright Office or in any similar office or agency of the United States or any other country or any political subdivision thereof), and all reissues, divisions, continuations, continuations in part and extensions or renewals thereof. "Event of Default" means any defined event of default under any one or more of the Transaction Documents, in each instance, after giving effect to any notice, grace, or cure periods provided for in the applicable Transaction Documents. "Exchange Agreement" has the meaning set forth in the recitals hereto. "Existing Guaranty" has the meaning set forth in the recitals hereto. "Existing Liens" means any of the Liens described in Schedule VII annexed hereto, but only to the extent such Liens are valid and in existence as of the date of this Agreement and such Liens shall not include any PACA Liens. "Existing Notes" has the meaning set forth in the recitals hereto. "Existing Security Agreement" has the meaning set forth in the recitals hereto. "Farm Products" means all of the Grantors' now owned or hereafter existing or acquired farm products of every kind and nature, including, without limitation, crops and supplies used or produced in farming operations, and products of crops wherever located. "Farm Products Sellers" means, individually and collectively, sellers or suppliers to the Grantors of any farm product (as such term is defined in both the Food Security Act and the Code), including any perishable agricultural commodity (as defined in PACA). "Food Security Act" means the Food Security Act of 1984, 7 USC § 1631 et seq., as the same now exists or may hereafter from time to time be amended, modified, recodified or supplemented, together with all rules and regulations thereunder. "Food Security Act Notices" has the meaning set forth in Section 4(m)(i). "Governmental Authority" means any federal, state, local, or other governmental or administrative body, instrumentality, department, or agency or any court, tribunal, administrative hearing body, arbitration panel, commission, or other similar dispute-resolving panel or body. "Guaranteed Obligations" has the meaning set forth in the Amended and Restated Guaranty. "Insolvency Proceeding" means any proceeding commenced by or against any Person under any provision of the Bankruptcy Code (Chapter11 of Title 11 of the United States Code) or under any other bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, or extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. "Intellectual Property" means the Copyrights, Trademarks and Patents. "Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent Licenses. "Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise), security interest, charge or other encumbrance or security or preferential arrangement of any nature, including, without limitation, any conditional sale or title retention arrangement, any capitalized lease and any assignment, deposit arrangement or financing lease intended as, or having the effect of, security, and any PACA Lien. "PACA" shall mean the Perishable Agricultural Commodities Act of 1930, as amended, 7 USC § 499a et seq., as the same now exists or may from time to time hereafter be amended, modified, recodified or supplemented, together with all rules, regulations and interpretations thereunder or related thereto. "PACA Lien" means any statutory trust arising under the Perishable Agricultural Commodities Act, 7 U.S.C. § 499a et seq. "Patent Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensee or licensor and providing for the grant of any right to manufacture, use or sell any invention covered by any Patent (including, without limitation, all Patent Licenses set forth in Schedule II hereto). "Patents" means all domestic and foreign letters patent, design patents, utility patents, industrial designs, inventions, trade secrets, ideas, concepts, methods, techniques, processes, proprietary information, technology, know-how, formulae, rights of publicity and other general intangibles of like nature, now existing or hereafter acquired (including, without limitation, all domestic and foreign letters patent, design patents, utility patents, industrial designs, inventions, trade secrets, ideas, concepts, methods, techniques, processes, proprietary information, technology, know-how and formulae described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Patent and Trademark Office, or in any similar office or agency of the United States or any other country or any political subdivision thereof), and all reissues, divisions, continuations, continuations in part and extensions or renewals thereof. "Permitted Liens" means (i) any Existing Liens, (ii) any Lien for taxes not yet due or delinquent or being contested in good faith by appropriate proceedings for which adequate reserves have been established in accordance with GAAP, (iii) any Lien (other than a PACA Lien) created by operation of law, such as materialmen's liens, mechanics' liens and other similar liens, arising in the ordinary course of business with respect to a liability that is not yet due or delinquent or that are being contested in good faith by appropriate proceedings, (iv) Liens incurred in connection with the extension, renewal or refinancing of the Indebtedness secured by Liens of the type described in clauses (i) and (iii) above, provided that any extension, renewal or replacement Lien shall be limited to the property encumbered by the existing Lien and the principal amount of the Indebtedness being extended, renewed or refinanced does not increase, (v) Liens granted hereunder securing the Obligations; (vi) leases or subleases and licenses and sublicenses granted to others in the ordinary course of the Grantor's business, not interfering in any material respect with the business of a Grantor, (vii) Liens arising from judgments, decrees or attachments in circumstances not constituting an 'event of default" under any of the Transaction Documents, and (viii) Liens that are contractual rights of set-off (a) relating to the establishment of depository relations with banks not given in connection with the issuance of indebtedness, (b) relating to pooled deposit or sweep accounts of a Grantor to permit satisfaction of overdraft or similar obligations incurred in the ordinary course of business or (c) relating to purchase orders and other agreements entered into with customers of a Grantor in the ordinary course of business. "Person" means natural persons, corporations, limited liability companies, limited partnerships, general partnerships, limited liability partnerships, joint ventures, trusts, land trusts, business trusts, or other organizations, irrespective of whether they are legal entities, and governments and agencies and political subdivisions thereof. "Series B Notes" has the meaning set forth in the recitals hereto. "Subsidiary" means a corporation, partnership, limited liability company, or other entity in which that Person directly or indirectly owns or controls the shares of stock having ordinary voting power to elect a majority of the board of directors (or appoint other comparable managers) of such corporation, partnership, limited liability company, or other entity. "Trademark Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensor or licensee and providing for the grant of any right concerning any Trademark, together with any goodwill connected with and symbolized by any such trademark licenses, contracts or agreements and the right to prepare for sale or lease and sell or lease any and all Inventory now or hereafter owned by any Grantor and now or hereafter covered by such licenses (including, without limitation, all Trademark Licenses described in Schedule II hereto). "Trademarks" means all domestic and foreign trademarks, service marks, collective marks, certification marks, trade names, business names, d/b/a's, Internet domain names, trade styles, designs, logos and other source or business identifiers and all general intangibles of like nature, now or hereafter owned, adopted, acquired or used by any Grantor (including, without limitation, all domestic and foreign trademarks, service marks, collective marks, certification marks, trade names, business names, d/b/a's, Internet domain names, trade styles, designs, logos and other source or business identifiers described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Patent and Trademark Office or in any similar office or agency of the United States, any state thereof or any other country or any political subdivision thereof), and all reissues, extensions or renewals thereof, together with all goodwill of the business symbolized by such marks and all customer lists, formulae and other Records of any Grantor relating to the distribution of products and services in connection with which any of such marks are used. "Transaction Documents" means (i) the "Documents" (as defined in the Amended and Restated Guaranty), (ii) the Amended and Restated Guaranty, (iii) this Agreement and (iv) any other agreement, instrument, and other document executed and delivered pursuant thereto or otherwise evidencing or securing any of the Obligations. SECTION 2.Confirmation and Grant of Security Interest. (a)Each Grantor hereby confirms, ratifies and reaffirms that the Existing Liens granted pursuant to the Existing Security Agreement are continuing and are and shall remain unimpaired and continue to constitute fully perfected, first priority liens (subject to Permitted Liens) in favor of the Collateral Agent for the benefit of the Holders, with the same force, effect and priority in effect both immediately prior to and after entering into this Agreement and the Transaction Documents.Each Grantor affirms and agrees that such Liens granted pursuant to the Existing Security Agreement will continue to secure all of the Obligations (as defined in Section 3 hereof). (b)As collateral security for all of the "Obligations" (as defined in Section 3 hereof), each Grantor hereby pledges and assigns to the Collateral Agent for the benefit of the Holders, and grants to the Collateral Agent for the benefit of the Holders a continuing security interest in, all personal property of such
